Citation Nr: 1145844	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-02 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acne keloidalis nuchae.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for stroke, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which denied the issues on appeal.  

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the statement of the case (SOC) additional relevant evidence was associated with the claims file.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because during the Veteran's September 2011 Board hearing he explicitly waived initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for stroke is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An increase in the severity of Veteran's pre-service acne keloidalis nuchae during service has been demonstrated and the evidence of record does not clearly and unmistakably show that the Veteran's pre-existing acne keloidalis nuchae was not aggravated by military service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has hypertension as a result of his military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, his pre-existing acne keloidalis nuchae was aggravated during his military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

2.  Resolving doubt in favor of the Veteran, his hypertension was incurred in military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein as to the issues of entitlement to service connection for acne keloidalis nuchae and hypertension, the Board finds that any deficiencies in notice as to these issues were not prejudicial to the Veteran.  


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Skin

In this case, the Veteran contends that he had a preexisting skin disability that was aggravated by his military service.  Specifically, he contends that he had papules and pustules on the back of his head prior to entering service, but that the irritation of wearing the required hat in service irritated and aggravated the condition.    

The Board notes that the Veteran's service treatment records indicate that as part of his medical examination at entrance into service in February 1985 the examiner noted that the Veteran had a keloid scalp, including a wide area of scarring in the occipital area.  The Veteran reported that he was a factory worker and wore a helmet to work without problems.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  As a pre-existing skin disability of the occipital scalp was noted on examination for entrance into service in February 1985, the presumption of soundness at entrance into service does not apply.  See id.

A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

In this case, there is credible evidence of record indicating that the Veteran's pre-existing skin disability underwent an increase in severity during service.  In that regard, in October 1985 the Veteran was noted to have "massive lesions" on his posterior scalp.  Later that month, the Veteran was evaluated for these lesions and reported experiencing the problem for about 2 years with intermittent oozing.  On examination, there were many firm papule nodules on the occipital region of the scalp.  The examiner diagnosed acne keloidalis nuchae that was still active.  In January 1986, the Veteran reported that he was doing well, but on examination he still had skin-colored papule nodules on the lower occipital region.  In March 1986, the Veteran reported that his condition was improving and denied any oozing.  On examination, he still had many skin-colored to pigmented papule nodules on the lower occipital region.  The treatment provider injected Kenalog into the area.  In May, June, July, August, October and December 1986 and January, February, March, April, May, July, September, and October 1987, the Veteran received additional injections of Kenalog.  In January 1988, a record noted that attempts to inject Kenalog were unsuccessful.  In February 1988, the treatment provider noted that the Veteran's acne keloidalis nuchae was much improved and that a Kenalog injection was not necessary.  By April 1988, however, the Veteran again was noted to have many pigmented papule nodules and pustules on the upper and lower occipital scalp.  The provider indicated that the Veteran was not responding to prior treatment methods and prescribed new medication.  In May 1988, the Veteran's prescription was refilled without seeing a treatment provider and was directed to follow-up with the treatment provider in June 1988.  The claims file does not include subsequent treatment records for the Veteran's skin problems or a separation examination.

The Board concludes that the evidence of increased number of papules and pustules in service, as well as the documented evidence of ongoing complaints in contrast to the asymptomatic nature of the disability at enlistment, supports the conclusion that the disability underwent an increase in severity in service.

Having found that the preexisting disability underwent an increase in severity in service, the Board must conclude that the presumption of aggravation applies.  Under such circumstances, that presumption can only be rebutted by clear and unmistakable evidence showing that such increase was due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  In this case, for the reasons and bases set forth below, the Board finds that the evidence in this case does not meet the high evidentiary threshold necessary to rebut that presumption.

As discussed above, the Veteran indicated at entrance that he worked in a factory and wore a helmet, which did not cause him problems.  By contrast, during his September 2011 Board hearing the Veteran indicated that wearing his uniform hat during service did cause problems with the skin on his occipital area.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of pustules and papules of the skin.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Indeed, the Board acknowledges that the Veteran may be capable of diagnosing physically observable non-complex disorders, such as a skin disorder.  McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  When a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, the Veteran's assertions regarding his in-service worsening of symptoms and post-service symptoms are of significant probative value.  In addition, the Veteran's assertions are supported by the medical evidence of record.  While the Veteran had some keloid scarring at entrance, the service treatment records demonstrate that within several months of service the Veteran had large papule nodules and pustules on the occipital area of the scalp.  Treatment appeared to be improving the condition, but in the end the Veteran's symptoms returned.  The Veteran stated during his Board hearing that he stopped treatment because it had not been successful after several years and he was embarrassed after an incident where the treatment provider was attempting an injection and was sprayed by puss.  Such statements could be viewed as consistent with the medical evidence of record.  The Board notes that there is not a separation examination of record, so there is no clear medical indication of the Veteran's skin condition at separation from service.  As such, the Board finds that the record does not clearly and unmistakably show that the increase in the severity of the Veteran's acne keloidalis nuchae was simply the natural progress of that disorder.

In reaching that conclusion, the Board acknowledges that the Veteran reported during his Board hearing that the skin condition had improved since separation from service.  Nevertheless, he also indicated that he had sporadic break-outs of the condition and his representative discussed significant observable scarring at the time of the hearing.  While the Board acknowledges that there was some level of scarring at the time of entrance into service, the Veteran's credible and competent statements during his Board hearing clearly evidence some level of ongoing symptomatology and residuals.

In summary, the Board notes the Veteran's lack of reported problems or symptoms at the time of service entrance, his documented symptoms in service and the ultimately unsuccessful in-service treatment regimen, and his ongoing symptoms and residuals after service.  As such, the Board concludes that there is not clear and unmistakable evidence that the acne keloidalis nuchae was not aggravated by his military service.  Therefore, the Board concludes service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.303, 3.304.

Hypertension

The Veteran also claims that his currently diagnosed hypertension was caused or aggravated by his military service.  Specifically, the Veteran contends that his hypertension began in service and was not properly diagnosed during service.

The Veteran's service treatment records indicate a blood pressure of 140/76 during his February 1985 entrance examination and at that time he denied a history of high blood pressure.  In April 1986, the Veteran's blood pressure was 140/100, 140/96, and 140/98 on testing during treatment for a two-day history of green stool.  The assessment was high blood pressure and probably self-limited gastroenteritis.  Later that month the Veteran reported a history of high blood pressure in a medical history for dental treatment.  His observed blood pressure was 110/64 and the treatment provider indicated that his blood pressure was within normal limits.  Also of record is an undated five-day blood pressure evaluation.  During that testing, the Veteran's systolic pressure ranged from 116 to 140 and his diastolic from 72 to 94.  A January 1988 dental record noted that the Veteran had a history of high blood pressure the previous year due to an unknown reason.  The treatment provider noted that his blood pressure was "ok" now, as it was 100/50 on testing.  In addition, the record indicated that the Veteran underwent a five-day testing period for his blood pressure in 1987 that showed his blood pressure to be within normal limits.  The record also indicated a subsequent reading of 148/90 in April 1988.  A July 1989 dental treatment record noted a blood pressure reading of 136/94 and indicated that the Veteran had a one-time history of high blood pressure due to a virus.

The Veteran had other noted blood pressure readings in service, including 131/84 in October 1985 with complaints of flu symptoms and an impression of rhinitis and 143/95 in October 1985.  There is no record of a diagnosis of hypertension in service and the Veteran does not contend that he was diagnosed specifically with hypertension in service.  Rather, the Veteran contends that based on the foregoing he should have been diagnosed with hypertension in service.    

After service, an October 2008 VA treatment record indicated that the Veteran had been noncompliant in taking blood pressure medication from 2004 to the present.  The claims file otherwise suggests that the Veteran was diagnosed with hypertension in approximately 2001.

In support of his claim, the Veteran submitted a letter from his private physician.  The letter noted that the Veteran currently was being treated for, among other conditions, systemic hypertension.  The physician noted review of the service treatment records and his 2008 hospital records following a stroke.  As to the etiology of the hypertension, the physician opined, "it is my opinion that this condition is at least [as] likely as not (50 percent or greater probability) incurred in service."  As to rationale, the physician noted that there was no documentation of hypertension on the pre-enlistment examination; there was documentation of elevated blood pressure in April 1986; there were episodes of elevated blood pressure during the 5 day blood pressure evaluation; and the absence of any subsequent recordings of his blood pressure to confirm or refute a diagnosis of hypertension.

Thus, the Veteran has a current diagnosis of hypertension.  The pertinent inquiry, therefore, is whether the Veteran's current hypertensions was incurred in or aggravated by his active duty military service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes it was.

As discussed above, the Veteran's private physician has specifically attributed onset of the Veteran's hypertension to his time on active duty service.  The Board finds this opinion credible and probative.  The physician based his opinion on consideration of the Veteran's service treatment records and post-service medical records.  The physician provided multiple bases in support of his conclusion.  The conclusion is supported by the medical evidence of record, as the Veteran had many elevated blood pressure readings observed during his military service.    

Thus, there is a current diagnosis of hypertension, multiple elevated blood pressure readings in service (although no confirmed diagnosis of hypertension), and the only medical evidence of record specifically attributes onset of the Veteran's hypertension to his time in the military.  Having considered the evidence of record, the Board concludes the evidence is at the very least in equipoise as to whether the Veteran's current hypertension was incurred during his military service.  As such, the Veteran is entitled to the benefit of the doubt and service connection may be granted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for acne keloidalis nuchae, to include residual scarring, is granted.

Entitlement to service connection for hypertension is granted.


REMAND

The Veteran also claims that his October 2008 stroke was caused or aggravated by his hypertension.  Based on consideration of the evidence in the claims file, the Board concludes that a remand of this issue is required for additional development.

The Veteran suffered a stroke in October 2008.  Contemporaneous medical records make note of the fact that the Veteran had been noncompliant in taking his blood pressure medication from 2004.

The duty to assist required under the VCAA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Given that service connection for hypertension was granted in the above decision and the documentation of noncompliance in taking blood pressure medication from 2004 until the Veteran's October 2008 stroke, which suggests a relationship between that disability and his stroke, the Board finds that a VA examination is warranted.  

The RO should also take this opportunity to obtain the relevant records of any and all VA medical treatment prior to October 2008.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain all medical records and hospitalization records for the Veteran's condition from all applicable VA medical facilities prior to October 2008.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for appropriate VA examination for his stroke claim.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

a.)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's October 2008 stroke was directly caused or aggravated by his military service?

b.)  Is it at least as likely as not (50 percent or greater probability) that any present residuals of the October 2008 stroke were caused or aggravated by any of the Veteran's service-connected disabilities, specifically to include his service-connected hypertension?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the development requested above has been completed, to the extent possible, the RO/AMC should re-adjudicate the Veteran's claim for entitlement to service connection for stroke.  If the full benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


